DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 26, 27, 29, 31, 32, 34, 36, 37, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0074882).
Regarding Claim 21, Zhou teaches a method, comprising: determining, by a network device, a value of a power control parameter in a set of values of the power control parameter, wherein each set of values of the power control parameter corresponding to the network device comprises at least two values of the power control parameter (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a value and a power offset which is another value); sending, by the network device, indication information to a terminal device, wherein the indication information indicates the determined value of the power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal 
Regarding Claim 26, Zhou teaches a method, comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a value of a power control parameter (Section 0253, the SRS power control sets are sent via a power control parameter index in the downlink control information (DCI) to the mobile terminal in the downlink, said power control sets comprise power control value information as indicated below), the value of the power control parameter is determined by the network device from a set of values of the power control parameter, and each set of values of the power control parameter corresponding to the network device comprises at least two values (Section 0251, the SRS power control sets comprise at least an absolute power control adjustment, which is a value and a power offset which is another value); adjusting, by the terminal device, a transmit power based on the value of the power control parameter, to obtain an adjusted transmit power; and sending, by the terminal device, uplink information at the adjusted transmit power (Section 0253, the mobile terminal adjusts its power for SRS transmission on the uplink based on the power control information received via the DCI).

Regarding Claim 36, Zhou teaches an apparatus, comprising: a transceiver; a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the instructions are executable by the one or more processors to: receive indication information from a network device, wherein the indication information indicates a value of a power control 
Regarding Claims 22, 27, 32, 37, Zhou teaches all of the claimed limitations recited in Claims 21, 26, 31, 36.  Zhou further teaches the power control parameter comprises an accumulated power correction value, an absolute power correction value, or a first parameter; and the first parameter comprises: a path loss compensation factor; a target signal-to-noise ratio to use when the network device receives data from the terminal device; or a power scaling factor (Section 0251, accumulated power control adjustment comprises a power control adjustment value, absolute power control adjustment comprises a power control adjustment value).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 28, 33, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Moon et al. (US 2015/0223213).
Regarding Claims 23, 28, 33, 38, Zhou teaches all of the claimed limitations recited in Claims 22, 27, 32, 37.    Zhou further teaches wherein the power control parameter comprises the accumulated power correction value or the absolute power correction value (Section 0251, accumulated power control adjustment comprises a power control adjustment value, absolute power control adjustment comprises a power control adjustment value).
Zhou does not teach a set of values of the accumulated power correction value or a set of values of the absolute power correction value is configured using higher layer signaling.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhou with the above features of Moon for the purpose of efficiently controlling uplink power in carrier aggregation as taught by Moon.

Claims 25, 30, 35, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0074882) in view of Nakamura et al. (US 2015/0282092)
Regarding Claims 25, 30, 35, 40, Zhou teaches all of the claimed limitations recited in Claims 24, 29. 34, 39.   Zhou does not teach wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and coding scheme (MCS), or a power control adjustment state variable of a physical uplink shared channel (PUSCH).
Nakamura, which also teaches power control of the SRS, teaches wherein the indication information is carried in a first field in the DCI, and the first field is a DCI header, a modulation and coding scheme (MCS), or a power control adjustment state variable of a physical uplink shared channel (PUSCH) (Section 0034, path loss of PUSCH affects the power control of the SRS, said path loss of the PUSCH is the power control adjustment state variable).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akkarakaran et al. (US 2019/0068346) Section 0005 and Jiang et al. (US 2018/0103428) Section 0099 teaches switching between ultra-reliable low-latency (URLLC) and enhanced mobile broadband (eMBB) applications or operations which are unclaimed features set forth in the disclosure of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 23, 2021